Citation Nr: 1212121	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance of another person or on account of being housebound.  

2.  Entitlement to an effective date prior to April 18, 2005, for the grant of service connection for a psychiatric disorder classified as paranoid schizophrenia with depression.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In December 2011, additional evidence was received in support of the Veteran's appeal.  This evidence has not been reviewed by the RO, nor has the Veteran waived such review.  Accordingly, the Veteran's representative, The American Legion, should be contacted to clarify this matter.  

A Travel Board hearing was requested in conjunction with this appeal.  Such a hearing was scheduled for November 11, 2011, but the Veteran failed to appear.  In a letter received on January 25, 2012, he explained that he did not receive his November 2011 hearing notice, and he requested that such be rescheduled.  The Board notes that the notice was sent to the address of his legal custodian, but the legal custodian's name was not listed, along with a notation that he was the Veteran's custodian.  For this reason, the Board has granted the Veteran's request to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c)(2) (2011).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 C.F.R. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following:

1.  The RO/AMC should contact the Veteran's representative, The American Legion, and request that it clarify in writing whether the Veteran/custodian wishes to waive RO review of the evidence received in support of the appeal in December 2011.  If so, action may be taken as directed in paragraph 2, below.  If not, the claim(s) should be readjudicated, considering all evidence received since the issuance of the most recent statement and/or supplemental statement(s) of the case.  If the benefit(s) sought on appeal is(are) not granted in full, a supplemental statement of the case should be issued to the Veteran/custodian and representative.  They should be given the opportunity to respond.

2.  The RO/AMC should schedule the Veteran for a "Travel Board" hearing.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  Notice of the scheduled hearing should be sent to the Veteran's custodian and should be properly addressed, to include the name of the custodian, designation of his status, and the name of the Veteran.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

